Citation Nr: 1608461	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Whether the character of the appellant's discharge from the period of service from August 9, 1989 to August 2, 1990, serves as a bar to entitlement to benefits administered by the Department of Veterans Affairs (exclusive of health care provided under 38 U.S.C.A. Chapter 17) for claims based on that period of service.



REPRESENTATION

Appellant represented by:	Gold Star Wives of America, Inc.



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to August 1990.  The appellant's DD Form 214 shows that she received an "uncharacterized" discharge "for the good of service - in lieu of court-martial." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision of the VA Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO found the appellant's character of discharge to be a bar to her receipt of VA benefits (exclusive of health care provided under 38 U.S.C.A. Chapter 17).

In December 2014, the Board remanded this matter for further development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


As noted above, the Board remanded this matter in December 2014.  The Board directed the AOJ to schedule the appellant for a travel board hearing.  Subsequently, she was scheduled for a videoconference hearing in February 2016.  However, in a December 2015 statement, the appellant declined the videoconference hearing and indicated that she preferred to wait for a travel board hearing.  


Accordingly, the case is REMANDED for the following action:

After ascertaining the appellant's release date from prison, the AOJ should take appropriate steps to schedule her for a travel board hearing in accordance with her request.  

The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if she withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

If the appellant remains incarcerated and cannot be provided a hearing in accordance with her request, the claims file should be properly documented.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




